UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number:0-24240 RIDGEWOOD ELECTRIC POWER TRUST I (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3105824 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1314 King Street, Wilmington, Delaware 19801 (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Issuer’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer oNon-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox As of September 30, 2007, there were 105.5 Investor Shares outstanding. RIDGEWOOD ELECTRIC POWER TRUST I FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II. OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Submission of Matters to a Vote of Security Holders 9 Item 5. Other Information 9 Item 6. Exhibits 9 SIGNATURES 10 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ELECTRIC POWER TRUST I CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands except share amounts) March 31, 2006 December 31, 2005 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 215 $ 138 Accounts receivable 483 671 Due from affiliates 42 52 Other current assets 39 35 Total current assets 779 896 Investments 1,901 1,818 Plant and equipment, net 570 585 Total assets $ 3,250 $ 3,299 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ 117 $ 430 Due to affiliates 417 507 Loan payable 228 315 Total current liabilities 762 1,252 Commitments and contingencies Shareholders’ equity: Shareholders’ equity (105.5 Investor Shares issued and outstanding) 2,759 2,406 Managing Shareholder’s accumulated deficit (1 management share issued and outstanding) (271 ) (359 ) Total shareholders’ equity 2,488 2,047 Total liabilities and shareholders’ equity $ 3,250 $ 3,299 The accompanying notes are an integral part of these financial statements. 1 Table of Contents RIDGEWOOD ELECTRIC POWER TRUST I CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands except per share amounts) ThreeMonths Ended March 31, 2006 2005 Revenues $ 816 $ 585 Cost of revenues 422 433 Gross profit 394 152 Operating expenses: General and administrative expenses 33 113 Management fee to the Managing Shareholder 5 6 Total operating expenses 38 119 Income from operations 356 33 Other income (expense): Interest expense (6 ) (14 ) Equity in income from investments 91 11 Other income - 1 Total other income (expense), net 85 (2 ) Net income $ 441 $ 31 Managing Shareholder – Net income $ 88 $ 6 Shareholders – Net income $ 353 $ 25 Net income per Investor Share $ 3,344 $ 230 Distributions per Investor Share $ - $ 1,250 The accompanying notes are an integral part of these financial statements. 2 RIDGEWOOD ELECTRIC POWER TRUST I CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Three Months Ended March 31, 2006 2005 Cash flows from operating activities; Net income $ 441 $ 31 Adjustments to reconcile net income to netcash provided by operating activities: Depreciation and amortization 15 - Equity in income from investments (91 ) (11 ) Distributions from investments 8 - Changes in assets and liabilities: Accounts receivable 188 193 Due to/from affiliates, net (80 ) (28 ) Other current assets (4 ) 1 Accounts payable and accrued expenses (313 ) 36 Net cash provided by operating activities 164 222 Cash flows from financing activities; Repayments of loans payable (87 ) (80 ) Distribution to shareholders - (132 ) Net cash used in financing activities (87 ) (212 ) Net increase in cash and cash equivalents 77 10 Cash and cash equivalents, beginning of period 138 734 Cash and cash equivalents, end of period $ 215 $ 744 Supplementaldisclosure of cash flow information; Interest paid $ 6 $ 14 The accompanying notes are an integral part of these financial statements. 3 Table of Contents RIDGEWOOD ELECTRIC POWER TRUST I NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 1.OVERVIEW Ridgewood Electric Power Trust I (the “Trust”) is a Delaware trust formed on May 9, 1994 to acquire all of the assets and to carry on the business of Ridgewood Energy Electric Power, LP, which had made investments in landfill gas-fired electric generating projects and a hydroelectric generating project. Ridgewood Renewable Power LLC (“RRP” or the “Managing Shareholder”), a New Jersey limited liability company, is the Managing Shareholder. As the Managing Shareholder, RRP has direct and exclusive control over the management and operations of the Trust. The business of the Trust is to engage in the acquisition, development and operation of infrastructure projects focused on electricity generation. While the Trust may make additional investments in the projects and companies it currently owns, it does not anticipate future investment in projects or companies outside its current portfolio. The Trust’s investments are located in the United States.The Trust has investments in landfill gas-fired electric generating projects with total capacity of 14 megawatts (“MW”) and a hydroelectric generating project with a total capacity of 3.5MW. The Trust’s accompanying consolidated financial statements include the financial statements of its wholly-owned subsidiary, Brea Power Partners, LP (“Brea”). The Trust’s consolidated financial statements also includes the Trust’s 15% interest in Ridgewood Rhode Island Generation LLC (“RRIG” or “Providence Expansion”) and its 32.5% interest in Stillwater Hydro Partners, LP (“Stillwater”), both of which are accounted for under the equity method of accounting as the Trust has the ability to exercise significant influence but does not control the operating and financial policies of the investees. The accompanying unaudited condensed consolidated financial statements (the “Consolidated Financial Statements”) have been prepared pursuant to the rules of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in Consolidated Financial Statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to SEC rules. These Consolidated Financial Statements should be read in conjunction with the Trust’s Annual Report on Form 10-K for the year ended December31, 2005 filed with the SEC on October 4, 2007 (the “2005 Form 10-K”). No significant changes have been made to the Trust’s accounting policies and estimates disclosed in the 2005 Form 10-K. In the opinion of management, the Consolidated Financial Statements as of March 31, 2006, and for the three-month periods ended March 31, 2006 and 2005, include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the periods presented. The results of operations for the three months ended March 31, 2006 and 2005 are not necessarily indicative of the results to be expected for the full year or any other period. 2.INVESTMENTS Stillwater Hydro Partners, L.P. Amounts presented below do not include the elimination of interest due to the Trust of $30 for the three months ended March 31, 2006 and 2005, respectively. 4 Table of Contents Summarized statements of operations data for Stillwater for the three months ended March 31, 2006 and 2005 is as follows: 2006 2005 Revenues $ 415 $ 309 Operating expenses 224 188 Other expenses 120 131 Total expenses 344 319 Net income (loss) $ 71 $ (10 ) Trust share of net income (loss) $ 23 $ (3 ) Ridgewood Rhode Island Generation LLC Summarized statements of operations data for RRIG for the three months ended March 31, 2006 and 2005 is as follows: 2006 2005 Revenues $ 1,339 $ 361 Operating expenses 859 311 Other expenses 94 39 Total expenses 953 350 Net income $ 386 $ 11 Trust share of net income $ 58 $ 2 3.SUBSEQUENT EVENTS On August 16, 2006, the Managing Shareholder and affiliates of the Trust filed lawsuits against the former independent registered public accounting firm for the Trust, Perelson Weiner, LLP (“Perelson Weiner”), in New Jersey Superior Court.
